DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks  filed  on 10/08/2021, with respect to Claims 1-3, 7-13, 15, 17 and 20-22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhu (US 2014/0132206).
Terminal Disclaimer
The terminal disclaimer filed on 10/08/2011 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent No. 10,801,460 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3,7-13,15, 17 and  20-22 are  rejected under 35 U.S.C. 103 as being unpatentable over  Inskeep (US 2014/0159509) in view of Inskeep (US 2010/0301800), hereinafter 800’, further in view of Zhu (US 2014/0132206) .
           As to claims 1, 2 and 10, Inskeep discloses in figure 1, a portable power pack comprising [see figure 1]: 
      a housing [housing (11); see ¶0012]; 
 a rechargeable lithium battery [see figure 1; internal battery 2] positioned in the housing;
              a light emitting diode (LED) [element 7 in figure 7 is light emitting diode] flash light powered by said rechargeable lithium battery; 
               a direct current (DC) port [DC ports 5V, USB voltage output port; see figure 1, element 9] to supply a starting current to jump start an engine of a vehicle that is electrically coupled with an external battery [see   ¶0012-0014]; and 
           a power management [power control system (control system)]
           Inskeep doesn’t disclose explicitly, a liquid crystal display (LCD) positioned on the housing and configured to display a status of the portable power pack; a wireless charging coil positioned in or on the housing and configured to wirelessly couple with an external wireless charging coil of an external device through electromagnetic induction in accordance with the Qi wireless power transfer standard; power management  circuit operatively coupled to the wireless charging coil and the rechargeable lithium battery, wherein the power management circuit is configured to output the charging current from the rechargeable lithium battery to the portable electronic device via the USB port or the starting current from the rechargeable lithium battery to the vehicle via the DC port.

         800’ discloses in figure 1, a liquid crystal display (LCD) positioned on the housing and configured to display a status of the portable power pack [see ¶0026-0027].
            It would have been obvious to a person having ordinary skill in the art at the time the invention was made obvious to a person having ordinary skill in the art the time the invention was made to add display means in Inskeep's apparatus as taught by 800 in order to provide visual battery or device status indicator, and further add wireless charging  means as taught by Zhu in order to provide charging flexibility and mobility.
         As to claim 3, Zhu discloses in figure 1 wherein the wireless charging coil is configured to wirelessly couple with the external wireless charging coil in accordance with the Qi wireless power transfer standard [see ¶0019].
As to claim 7, 800’ discloses in figure 1, wherein the display device is a liquid crystal display (LCD) and the status is a state of charge of the rechargeable lithium battery represented as a numerical value.
         As to claims 8 and 22, Inskeep discloses in figure  1,  a light emitting diode (LED) flash light powered by said rechargeable lithium battery [see ¶0018]; 
        As to claim 9, Inskeep discloses in figure 1, a reverse polarity sensor configured to detect a polarity of the external battery [circuit 34, checks polarity; see ¶0018].
       As to claim 11, Zhu discloses in figure 1, wherein the wireless charging coil is configured to wirelessly couple with an external wireless charging coil of the external device through magnetic resonance [see ¶0018-0019].
        As to claim 12, Zhu discloses in figure 1, wherein the wireless charging coil is configured to wirelessly couple with an external wireless charging coil of the external device through electromagnetic induction [see ¶0018-0019].
      As to claim 13, Zhu discloses in figure 1,  wherein the wireless charging coil is configured to wirelessly couple with the external wireless charging coil in accordance with the Qi wireless power transfer standard [see ¶0018-0019].
      As to claim 15, Inskeep discloses in figure 1,   wherein the one or more DC output ports include a first DC port to supply a first DC power and a second DC port to supply a second DC power that is greater than the first DC power [different outputs are disclosed; see figure 1, elements 7-9; also see ¶0018] .
         As to Claim 17, Zhu discloses in figure 1, wherein the first DC port is a universal serial bus (USB) port [see port (65)]].
As to claim 20, 800’ discloses in figure 2, wherein the status is a state of charge of the rechargeable lithium battery represented as a numerical value.
         As to claim 21, Zhu discloses in figure 1, a wireless transceiver to wirelessly communicate data between the portable power pack and a portable electronic device, wherein the portable power pack is configured to communicate the status of the portable power pack to the portable electronic device via the wireless transceiver [see ¶0031].
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Inskeep in views of Zhu and 800’, further in view of Jacobs et al. (US 2010/0225270),  hereinafter Jacobs.  
       As to claims 4 and 14, Inskeep discloses all of the claim limitations except, wherein the external device is a charging pad.
           Jacobs discloses in figure 9, wherein the external device is a charging pad [see ¶0020 and ¶0055].
           It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use charging pad with Inskeep’s apparatus as taught by Jacobs in order to easily transport the charger.
Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inskeep in views of Zhu and 800’, further in view of Gentry et al. (US 2008/0275737) hereinafter Gentry.
       As to Claims 5 and 18. Gentry discloses in figure 1, wherein the DC port employs an EC5 connector [see ¶0077].
        It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use EC5 connector in Inskeep’s apparatus as taught by Gentry in order to have reliable electrical connections and power flow.
 As to claims 6 and 19, Inskeep in combination with Gentry, a set of battery cables to electrically couple the vehicle to the EC5 connector, wherein the set of battery cables comprises a set of battery clamps.
Claim 16 is  rejected under 35 U.S.C. 103 as being unpatentable over Inskeep in view  of Zhu , 800’, and  Lu et al. (US 2013/0086409) hereinafter Lu.
                   As to claim 16, Inskeep discloses in figure 1, plurality of ports [see figure 1] with USB ports.
          However, Inskeep doesn’t disclose explicitly, wherein the one or more DC output ports further comprises a third DC port to supply a third DC power, wherein the first DC power and third DC power are each rated (1) 5.0 volts and (2) 3.0 amperes or less.
         Lu discloses in figure 1, wherein the internal lithium ion battery is rated between 3,000 mAh and 20,000 mAh [see ¶0012].
             It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use battery with different capacity with Inskeep’s apparatus as taught t by Lu in order to have high power and density power supply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859